Exhibit 10.2

 

Form of Award – RSU

(Time-based Vesting)

 

LIFEPOINT HEALTH, INC.

2013 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR

[Insert name of Recipient]

1.Award of Restricted Stock Units.  LifePoint Health, Inc. (the “Company”)
hereby grants, as of _________________ (the “Date of Grant”), to
__________________ (the “Recipient”), the right to receive, at the times
specified in Section 4 hereof,               shares of the Company’s common
stock, par value $0.01 per share (collectively the "RSUs").  The RSUs shall be
subject to the terms, provisions and restrictions set forth in this Agreement
and the LifePoint Health, Inc. 2013 Long-Term Incentive Plan (the “Plan”), which
is incorporated herein for all purposes.  The grant of this Award and the
issuance of any Shares (or any other securities of the Company pursuant thereto)
is subject to all of the terms and conditions herein and in the Plan.  Unless
otherwise provided herein, terms used herein that are defined in the Plan and
not defined herein shall have the meanings attributable thereto in the Plan.

2.Vesting of RSUs.

(a)General Vesting.  The RSUs shall become vested in the following amounts, at
the following times and upon the following conditions, provided that the
Continuous Service of the Recipient continues through and on the Vesting Date:

﻿

﻿

 

 

 

﻿

Number of Shares Subject to the RSUs

Vesting Date

 

﻿

 

 

 

﻿

[1/3

First anniversary of the Date of Grant]

 

﻿

[1/3

Second anniversary of the Date of Grant]

 

﻿

[1/3

Third anniversary of the Date of Grant]

 

﻿

There shall be no proportionate or partial vesting of Shares subject to the RSUs
in or during the months, days or periods prior to the Vesting Date, and except
as otherwise provided in Section 2 hereof, all vesting of Shares subject to the
RSUs shall occur only on the Vesting Date.

(b)Acceleration of Vesting Upon Death.  In the event that the Recipient’s
Continuous Service terminates by reason of the Recipient’s death, the RSUs
subject to this Agreement shall be immediately vested as of the date of such
death.

(c)Acceleration of Vesting Upon Disability.   In the event that the Recipient
suffers a Disability prior to the termination of the Recipient’s Continuous
Service, the RSUs subject to this Agreement shall be immediately vested as of
the date of such Disability.

(d)Acceleration of Vesting Upon a Change in Control.  The RSUs subject to this
Agreement shall be immediately vested as of the date during the Recipient’s
Continuous Service there is a “Change in Control,” as defined in Section 9(b) of
the Plan, unless either (i) the Company is the surviving entity in the Change in
Control and the RSU Award continues to be outstanding after the Change in
Control on substantially the same terms and conditions as were applicable
immediately prior to the Change in Control, or (ii) the successor company or its
parent company assumes or substitutes for the RSU Award, as determined in
accordance with Section 10(c)(ii) of the Plan.



--------------------------------------------------------------------------------

 



(e)Acceleration of Vesting Upon Termination following a Change in Control.    In
the event of a Change in Control in which the RSU Awards do not vest pursuant to
Section 2(d) hereof, and the Recipient’s Continuous Service is terminated within
24 months following such Change in Control either (i) without Cause by the
Company or any Related Entity or by a  successor company that assumes or
substitutes for the RSU Award according to Section 10(c)(ii) of the Plan, or
(ii) for Good Reason by the Recipient, the RSUs subject to this Agreement shall
be immediately vested as of the date of such termination of Continuous Service. 

(f)Acceleration of Vesting Upon Retirement.  If the Recipient terminates his or
her Continuous Service after attaining age 62 (for reasons other than the
reasons described in Sections 2(b) and 2(e) hereof) and completing at least five
(5) years of Continuous Service (a “Retirement Termination”), the RSUs subject
to this Agreement will continue to vest pursuant to the schedule set forth in
subsection (a) above; provided, however, that, during the period (the
“Restricted Period”) beginning on the date the Recipient has a Retirement
Termination (the “Retirement Date”) and continuing until the date the RSUs are
fully vested pursuant to the schedule set forth in subsection (a) above, the
Recipient agrees that he or she will not, in any capacity (including, but not
limited to, as an owner, member, partner, shareholder, consultant, advisor,
financier, agent, employee, officer, director, manager or otherwise), whether
directly or indirectly, engage in a Competitive Activity (as such term is
hereinafter defined) or violate the non-solicitation restrictions set forth in
Section 7(a).  If the Recipient fails to comply with this provision, the
Recipient will forfeit any unvested RSUs as of the date the Recipient violates
this provision. 

(g)Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

(i)“Competitive Activity” means, without the express written consent of the
Company, the development, operation, management or other business activity with
respect to (I) any entity that derives more than fifty percent (50%) of its
revenues from acute healthcare services in a non-urban setting; (II) any entity
that provides any healthcare service offered by any hospital operated by the
Company or any of its subsidiaries or affiliates anywhere within the United
States; (III) any entity that provides surgical, diagnostic or imaging services
within a twenty-five (25) mile radius of any location where the Company or any
of its subsidiaries or affiliates, currently owns, leases, manages or otherwise
maintains an operating facility and of any operating facilities identified as
potential acquisition targets in the Company’s strategic plan at the time the
Recipient’s Continuous Service is terminated; or (IV) any entity that derives
more than fifty percent (50%) of its revenues from physician recruitment
services and that may, as a part of its operation, be engaged in the recruitment
of physicians from facilities owned or operated by the Company or any of its
subsidiaries or affiliates (excluding recruitment activities that are conducted
by means of general solicitation, such as by way of newspapers or the Internet,
and that are not targeted to recruit physicians from a facility that is owned or
operated by the Company or any of its subsidiaries or affiliates).

(ii)“Delivery Date” means a date on which any portion of the RSUs subject to
this Agreement vests pursuant to this Section 2.  Notwithstanding the foregoing,
(x) in the event the RSUs subject to this Agreement become vested upon a Change
in Control, Delivery Date shall mean the date on or after the Change in Control
on which the Recipient has a Separation from Service, provided that such
Separation from Service occurs within 24 months following a Change in Control
which constitutes a “change in the ownership” of the Company, a “change in
effective control” of the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company under Treasury Regulations
Section 1.409A-3(i)(5), or the date or dates on which any portion of the RSUs
subject to this Agreement would have vested pursuant to Sections 2(a), 2(b) or
2(c) in the absence of a Change in Control occurring, whichever occurs earliest,
and (y) in the event the Recipient’s Continuous Service is terminated without
Cause by the Company or any Related Entity or by such successor company or by
the Recipient for Good Reason within 24 months following a Change in Control,
which does not constitute a “change in the ownership” of the Company, a “change
in effective control” of the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company under Treasury Regulations
Section 1.409A-3(i)(5), or any successor provision, and the RSUs subject to this
Agreement did not vest pursuant to Section 2(d) hereof, Delivery Date shall mean
the date or dates on which any portion of the RSUs subject to this Agreement
would have vested pursuant to Section 2(a) in the absence of a Change in Control
occurring. 

(iii)  “Non-Vested RSUs” means any portion of the RSUs subject to this Agreement
that have not become vested pursuant to this Section 2.



2

--------------------------------------------------------------------------------

 



(iv)“Separation from Service” means the voluntary or involuntary separation from
service with the Service Recipient, determined in a manner consistent with
Section 409A of the Code and the Treasury Regulations thereunder.

(v)“Service Recipient” means the person or entity for whom the services
resulting in the grant of the RSUs were performed, and with respect to whom the
legally binding right to the Award arises, and all persons with whom such person
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all persons with whom
such person would be considered a single employer under Section 414(c) of the
Code (employees of partnerships, proprietorships, or other entities under common
control).

(vi)“Specified Employee” means any Recipient who, at the time of his or her
Separation from Service, is a “key employee”, within the meaning of Section
416(i) of the Code, of any Service Recipient the shares of which are publicly
traded on an established securities market or otherwise, determined in
accordance with Section 409A of the Code.

(vii)“Vested RSUs” means any portion of the RSUs subject to this Agreement that
are and have become vested pursuant to this Section 2.

3.Forfeiture of Non-Vested RSUs.  If the Recipient’s Continuous Service is
terminated for any reason, any RSUs that are not Vested RSUs, and that do not
become Vested RSUs pursuant to Section 2 hereof as a result of such termination
or as a result of a Retirement Termination, shall be forfeited immediately upon
such termination of Continuous Service or at such other time as provided in
Section 2(f), without any payment to the Recipient.  The Committee shall have
the power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement in the event of the Recipient’s forfeiture of
Non-Vested RSUs pursuant to this Section 3. 

4.Settlement of the RSUs.    

(a)Delivery of Shares.  The Company shall deliver to the Recipient or in the
event of the Recipient’s death, to the beneficiary or beneficiaries designated
by the Recipient, or if the Recipient has not so designated any
beneficiary(ies), or no designated beneficiary survives the Recipient, to the
personal representative of the Recipient’s estate, Shares corresponding to the
Vested RSUs on, or as soon as administratively practicable after, the Delivery
Date, but in no event more than sixty (60) days thereafter.  Notwithstanding the
foregoing, in the event there is a Change in Control on or before the date on
which the Company would otherwise deliver Shares pursuant to this Section 4(a),
the Company may, in lieu of delivering Shares, deliver the consideration
(whether stock, cash or other securities or property) received in the Change in
Control transaction by holders of Shares, or such other consideration as
determined by the Committee in its sole discretion, equal to the Fair Market
Value of the per Share consideration received by holders of Shares in the
applicable transaction, multiplied by the number of RSUs subject to this
Agreement that were vested and deliverable pursuant to this Section 4(a).  The
determination of such substantial equality of Fair Market Value of consideration
shall be made by the Committee in its sole discretion and its determination
shall be conclusive and binding. 

(b)Distribution to Specified Employees.  Notwithstanding the foregoing, if the
Recipient is a Specified Employee, then no distributions otherwise required to
be made under this Agreement on account of the Recipient’s Separation from
Service shall be made before the date that is six (6) months after the date of
the Recipient’s Separation from Service or, if earlier, the date of the
Recipient’s death if such deferral is required to comply with Section 409A of
the Code.



3

--------------------------------------------------------------------------------

 



5.Rights with Respect to RSUs.

(a)No Rights as Shareholder Until Delivery.  Except as otherwise provided in
this Section 5, the Recipient shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the RSUs unless and
until those Shares are delivered to the Recipient (and thus shall have no voting
rights, or rights to receive any dividend declared, before those Shares are so
delivered).  On or after delivery, the Recipient shall have, with respect to the
Shares delivered, all of the rights of a holder of Shares granted pursuant to
the articles of incorporation and other governing instruments of the Company, or
as otherwise available at law.  

(b)Adjustments to RSUs.  If at any time while this Agreement is in effect and
before any Shares have been delivered with respect to any RSUs, there shall be
any increase or decrease in the number of issued and outstanding Shares of the
Company through the declaration of a stock dividend or through any
recapitalization resulting in a stock split-up, combination or exchange of such
Shares, then the Shares subject to the RSUs then subject to this Agreement shall
be adjusted in the same manner as the outstanding Shares of the Company.  If any
such adjustment shall result in a fractional Share, such fraction shall be
disregarded.

(c)No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Company or any Related Entity to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's or any Related Entity’s
capital structure or its business; (ii) any merger, consolidation or similar
transaction by or of the Company or any Related Entity; (iii) any offer, issue
or sale by the Company or any Related Entity of any capital stock of the Company
or any Related Entity, including any equity or debt securities, or preferred or
preference stock that would rank prior to or on parity with the Shares
represented by the RSUs and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that such Shares include, have or
possess, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company or any Related
Entity; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company or any Related Entity; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

(d)Dividend Equivalents.  During the term of this Agreement, the Recipient shall
have the right to receive distributions (the “Dividend Equivalents”) from the
Company equal to any dividends or other distributions that would have been
distributed to the Recipient if each of the Shares subject to the RSUs instead
was an issued and outstanding Share owned by the Recipient.  Dividend
Equivalents payable with respect to the RSUs subject to this Agreement shall be
subject to the following terms and conditions: (i) Dividend Equivalents payable
with respect to the RSUs subject to this Agreement shall be paid on the date the
RSUs to which such Dividend Equivalents relate are settled under Section 4
hereof, with such Dividend Equivalents to be accumulated, without interest, by
the Company (the “Accumulated Dividend Equivalents”), (ii) all Accumulated
Dividend Equivalents payable with respect to the RSUs subject to this Agreement
shall be paid in cash, reduced by any applicable withholding taxes, and (iii)
any Accumulated Dividend Equivalents with respect to the RSUs subject to this
Agreement shall be forfeited and all rights of the Recipient to such Accumulated
Dividend Equivalents shall terminate, without further obligation on the part of
the Company, unless the portion of the RSUs subject to this Agreement to which
such Accumulated Dividend Equivalents relate become Vested RSUs pursuant to
Section 2 hereof.  Each Dividend Equivalent shall be treated as a separate
payment for purposes of Section 409A of the Code.

6.Transferability.  The RSUs are not transferable unless and until the Shares
have been delivered to the Recipient in settlement of the RSUs in accordance
with this Agreement, otherwise than by will or under the applicable laws of
descent and distribution. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the
Recipient.  Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any RSUs prior to the date on which
the Shares have been delivered to the Recipient in settlement of the RSUs shall
be void ab initio.  For purposes of this Agreement, “Transfer” shall mean any
sale, transfer, encumbrance, gift, donation, assignment, pledge, hypothecation,
or other disposition, whether similar or dissimilar to those previously
enumerated, whether voluntary or involuntary, and including, but not limited to,
any disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.



4

--------------------------------------------------------------------------------

 



7.Restrictive Covenants; Breach.    

(a)Non-Solicitation.    As partial consideration for the grant of this Award,
Recipient agrees that, during the period beginning on the Date of Grant and
ending on the two-year anniversary of either the Delivery Date or the date the
RSUs are forfeited pursuant to Section 3, as applicable, he or she will not, in
any capacity (including, but not limited to, as an owner, member, partner,
shareholder, consultant, advisor, financier, agent, employee, officer, director,
manager or otherwise), whether directly, indirectly or through affiliates, for
the Recipient’s own account or for the benefit of any other person or entity,
without the express written consent of the Company, engage in the solicitation,
diversion, or hiring, or attempted solicitation, diversion, or hiring of any
employees or consultants of the Company or any of its subsidiaries or affiliates
to leave or to work for the Recipient or any person or entity with which the
Recipient is affiliated, or the interference with the relationship between the
Company or any of its subsidiaries or affiliates with any of its employees or
consultants.

(b)Breach.    Recipient agrees that any breach of the covenants and agreements
contained in this Agreement will result in irreparable injury to the Company
(including its subsidiaries and affiliates) for which money damages would not
adequately compensate the injured party and, therefore, in the event of any such
breach, the Company shall be entitled (in addition to any other rights and
remedies which it may have at law or in equity) to seek to have an injunction
issued by any competent court of equity enjoining and restraining Recipient and
any other person or entity involved therein from continuing such breach. The
parties hereto intend that the covenants contained in this Agreement be
severable as to time, area, and restricted activity so that if any section,
sentence or phrase be deemed too broad in scope as to time, area or restricted
activity, then the section, sentence, phrase, period of time, geographical area
or restricted activity shall be reduced to such scope as is reasonable and
enforceable, and the covenant shall be construed as if it were originally drawn
in such reduced form, to the end that restraints hereby may be enforced by
injunction.  Recipient further agrees that if he or she intends to engage in an
enterprise that could result in a breach of the restrictive covenants contained
in this Agreement, he or she will notify the Company in writing of such intent
prior to engaging in the enterprise.

8.Tax Matters.

(a)Withholding.  Any tax withholding obligation of the Company arising in
connection with this Award, and/or the lapse of restrictions with respect
hereto, shall, to the extent permitted by law, be satisfied by the retention of
Shares issuable pursuant to this Award that have a then-current Fair Market
Value equal to the amount of any federal, state or local taxes of any kind
required by law to be withheld with respect to such Shares.  If the retention of
Shares described in the foregoing sentence is not permitted by law, as a
condition to the Company’s obligations with respect to the RSUs (including,
without limitation, any obligation to deliver any Shares) hereunder, the
Recipient shall make arrangements satisfactory to the Company to pay to the
Company any federal, state or local taxes of any kind required to be withheld
with respect to the vesting or delivery of Shares corresponding to such RSUs. 

(b)Recipient’s Responsibilities for Tax Consequences.  The tax consequences to
the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the RSUs (including without limitation
the grant, vesting and/or delivery thereof) are the sole responsibility of the
Recipient.  The Recipient shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and the Recipient’s
filing, withholding and payment (or tax liability) obligations. 

9.Amendment, Modification & Assignment.   This Agreement may only be modified or
amended in a writing signed by the parties hereto.  No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement.  This Agreement (and Recipient’s rights hereunder)
may not be assigned, and the obligations of Recipient hereunder may not be
delegated, in whole or in part.  The rights and obligations created hereunder
shall be binding on the Recipient and his heirs and legal representatives and on
the successors and assigns of the Company.



5

--------------------------------------------------------------------------------

 



10.Complete Agreement.  This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

11.Miscellaneous.

(a)No Right to (Continued) Employment or Service.  This Agreement and the grant
of RSUs hereunder shall not confer, or be construed to confer, upon the
Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.

(b)No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c)Severability.  If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of RSUs hereunder, such provision shall be stricken
as to such jurisdiction and the remainder of this Agreement and the award
hereunder shall remain in full force and effect).

(d)No Trust or Fund Created.  Neither this Agreement nor the grant of RSUs
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Related Entity and
the Recipient or any other person.  To the extent that the Recipient or any
other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(e)Law Governing.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f)Interpretation.  This award of RSUs is subject to all of the terms,
provisions and restrictions of this Agreement and the Plan.  All decisions or
interpretations of the Board or the Committee upon any questions arising under
this Agreement or the Plan are binding, conclusive and final. 

(g)Headings.  Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference.  Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h)Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 330 Seven Springs Way,
Brentwood, Tennessee 37207, or if the Company should move its principal office,
to such principal office, and, in the case of the Recipient, to the Recipient’s
last permanent address as shown on the Company’s records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.



6

--------------------------------------------------------------------------------

 



(i)Compliance with Section 409A

(i)General.    It is the intention of both the Company and the Recipient that
the benefits and rights to which the Recipient could be entitled pursuant to
this Agreement comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder (“Section 409A”), to the
extent that the requirements of Section 409A are applicable thereto, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention.  If the Recipient or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Recipient and on the
Company).

(ii)No Representations as to Section 409A Compliance.  Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the shares of RSUs and the Dividend Equivalents, if any, awarded pursuant to
this Agreement are exempt from, or satisfy, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.

(iii)No Acceleration of Payments.  Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(iv)Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Recipient is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(j)Non-Waiver of Breach.  The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation. 

(k)Clawback of Benefits.  The Committee shall have full authority to implement
any policies and procedures that it determines to be necessary or appropriate to
comply with applicable securities laws or other laws, including, without
limitation, Section 10D of the Exchange Act and any rules promulgated
thereunder, including without limitation, including in this Agreement, or
amending any this Agreement, without the consent of the Recipient, to include
language for the clawback (recapture) by the Company of any benefits under this
Agreement that the Committee deems necessary or appropriate to comply with that
statutory provision and those rules.

﻿



7

--------------------------------------------------------------------------------